


EXHIBIT 10.52


FIRST AMENDMENT TO
THE PHOENIX COMPANIES, INC.
DIRECTORS CASH DEFERRAL PLAN
As Amended and Restated Effective January 1, 2009


The Phoenix Companies, Inc. Directors Cash Deferral Plan (the "Plan"), as
amended and restated effective January 1, 2009, is amended effective June 26,
2015 as follows:


1.
Section 2.01 is amended in its entirety to read as follows:



2.01
“Beneficiary” means the person(s) or entity, including one or more trusts, last
designated by a Participant on a form or electronic media and accepted by the
Plan Administrator or its duly authorized representative as a beneficiary,
co-beneficiary, or contingent beneficiary to receive benefits payable under the
Plan in the event of the death of the Participant. In the absence of any such
designation, the Beneficiary shall be (i) the Participant’s surviving spouse,
(ii) if there is no surviving spouse, the Participant’s children (including
stepchildren and adopted children) per stirpes, or (iii) if there is no
surviving spouse and/or children per stirpes, the Participant’s estate.


